Citation Nr: 1818608	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sinusitis, to include as due to asbestos exposure. 

3.  Entitlement to service connection for residuals of a left foot burn/scalding injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a disability manifested by bilateral leg numbness, to include sciatica.

7.  Entitlement to service connection for a thyroid disability to include hypothyroidism.

8.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from October 1970 to October 1972, and prior and subsequent periods of Reserve service (with periods of active duty for training) until January 1991.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In March 2017, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2017).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has a hearing loss disability.

2.  The Veteran's STRs are negative for treatment for sinusitis, a left foot burn/scalding injury, hemorrhoids, a low back disability, or a thyroid disability.

3.  The earliest post service clinical records of complaints of, or treatment for, sinusitis, hemorrhoids, a back disability, a thyroid disability, and/or a disability manifested by numbness in the lower extremities is not for several decades after separation from active service, and not for more than a decade after separation from Reserve service. 

4.  The most probative evidence of record is against a finding that service connection is warranted for bilateral hearing loss disability, sinusitis, a left foot residual of a burn/scalding injury, hemorrhoids, a low back disability, a disability manifested by bilateral leg numbness, to include sciatica, and a thyroid disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for sinusitis, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for residuals of a left foot disability (claimed as a burn/scalding injury) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for hemorrhoids have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for a disability manifested by bilateral leg numbness, to include sciatica have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  The criteria for service connection for a thyroid disability to include hypothyroidism have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2018 brief, the Veteran's representative contended that the 2011 VA examination for hearing loss lacks credibility because the Veteran was shown to have normal hearing.  The representative cited to a National Institute for Occupational Safety and Health (NIOSH) finding that the process of aging normally involves hearing loss, and argued that based on the Veteran's hearing acuity upon entrance into service, his current age, and 29 CFR 1910.95, Appendix F, "one can easily calculate what the veteran's hearing [at the time of the VA examination] should have been."

The representative's assertion that the Veteran should not have normal hearing at his age is not sufficient for the Board to find that the VA examination was inadequate.  The representative appears to dispute the examiner's findings without identifying a specific problem with the examiner or the examination itself.  A presumption of regularity is applied to all manner of VA processes and procedures. Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  

Here, the Board finds that the presumption of regularity has not been rebutted.  There is no competent credible evidence of record that the VA examiner did not properly use the audiology equipment, that the Veteran was not properly instructed on how to react during the testing, or that the audiology equipment was not properly working during testing.   Moreover, there is no indication of bias on the part of examiner.  Accordingly, the VA's duty to provide an examination and medical opinion has been satisfied.

The Board also notes that the Veteran has been afforded significant opportunity (i.e. more than seven years) to submit evidence of a hearing loss disability.  Moreover, he has been employed as Veterans Service Officer, and has been provided with VA notices as to what is required to substantiate his claim.  Despite such knowledge and opportunity, he has failed to provide VA with competent credible evidence which substantially conflicts with the VA examination findings and indicates that the VA findings were significantly incorrect in his specific instance.  The Board finds that VA has no further duty to assist the Veteran with his claim for service connection for a hearing loss disability.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service-connection for asbestos-related diseases

There are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the Court and General Counsel provide guidance in adjudicating these claims.

VA's Adjudication Procedure Manual, M21-1, part IV, Subpart ii, Chapter 2, Section C, Topic 2 (Mar. 4, 2017) provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, including asbestosis or interstitial pulmonary fibrosis; tumors; pleural effusions and fibrosis; pleural plaques, mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). However, service connection is not automatic and a probative medical nexus opinion is still required.

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(d). 

The M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(g).

Analysis

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of asbestos, age-related disabilities, specific levels of hearing loss, and the endocrine and nerve systems.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau, 492 F.3d at 1377.  

Bilateral hearing loss disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service to include working in a ship's communication department which was located underneath the flight deck and subjected him to constant noise.  An essential element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this element has not been met. 

The Veteran underwent a VA examination in December 2011 at which time, he reported that he is unable to hear clearly.  The audiology report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
10
5
15

The word recognition score was 100 percent for the right ear and 96 percent for the left ear using the Maryland CNC word list test.  The examination report reflects that the Veteran does not have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Not only does the 2011 reflect that the Veteran does not have a hearing loss disability, but the Veteran had not provided competent credible evidence of such.

The Board recognizes the Veteran's claim that he believes that he has bilateral hearing loss disability for VA purposes.  The Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, not only does the Veteran not have hearing loss for VA purposes, but he actually has normal hearing according to his threshold levels.  

The Veteran is competent to report that he has hearing difficulty, but he has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a disability or a VA disability.  The Board has reviewed the clinical records but they are negative for hearing loss complaints in the four decades after service and are negative for hearing loss disability findings.  To the contrary, the evidence is against a hearing loss disability.  For instance, in addition to the 2011 VA examination report, a September 2009 Neurology Consultants of Montgomery, P.C record reflects that his hearing was intact and a January 2010 record notes "no hearing loss".

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Sinusitis

The Veteran avers that he has sinusitis due to asbestos exposure and the "constant recycle of air" aboard his ship, and that he suffered from sinusitis since active service.  The Veteran has not been shown to be competent to make such an etiology finding and the claims file dos not include evidence supporting his contention. 

Initially, the Board notes that sinusitis is not a disease or abnormality listed in the M21-1 as one associated with asbestos exposure.  Although this is not an exclusive list, the Veteran has not provided competent evidence that sinusitis is such a disease or abnormality.  (Moreover, the Veteran has not been shown in service to have an occupation with a higher incident of asbestos exposure; his DD 214 reflects that he was a radio operator.)  

In sum, the Veteran has made an allegation that he was exposed to asbestos and that he has an asbestos-related disease, but he has not provided competent credible evidence to support his allegation.  (VA is not required to obtain an examination/opinion if the only evidence suggesting a nexus between the alleged in-service event and the current diagnosis is lay evidence the veteran is not competent to offer.) 

Based on a lack of competent credible evidence indicating that the Veteran's sinusitis may be related to alleged asbestos exposure in service, service connection is not warranted on that basis.  The Board has also considered whether the Veteran is entitled to service connection on a basis other than asbestos exposure but finds that he is not.  

The Veteran's active duty STRs are negative for any complaints of sinusitis.  His numerous Reports of Medical Examination are negative for a sinus abnormality upon physical evaluation (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  Although the Veteran noted a complaint of sinusitis in his February 1975 Report of Medical history, this was more than two years after separation from active service.  There is also a questionable complaint in February 1985 (more than 12 years after separation from service); however, he denied sinusitis in Reports dated in in March 1978, January 1979, May 1980, May 1981, February 1983, February 1986, February 1987, and April 1988. 

The earliest post service evidence of sinusitis is the 1975 report; however, the record does not reflect that it had been ongoing since active duty or that it was in any way related to active duty.  Clinical records reflect that the Veteran has a history of sinus polyps (September 2008), occasional sinus trouble (September 2009), sinus from turning on the heat and from dust (November 2010), and neoplasm of the sinus (November 2009, August 2010. February 2011).  2008 records from Dr. McRae (Southeastern ENT) reflect that the Veteran reported that he has had "a stuffy nose due to nasal polyps for many years".  He had seen "[Dr. C] in the past and medications have been somewhat effective in relieving his symptoms however for the past several years he has been on no medications."  The Board notes that the Veteran's Reports of Medical History in 1975, 1983, 1985, 1986, 1987, and 1988 specifically reflect that he reported that he was not taking any medications and the other reports do not list any medication for allergies and/or sinusitis.  He also denied sinus trouble on a July 1986 Dental health questionnaire

The Board finds that if the Veteran had sinusitis in active service it would have been reasonable for him to sought treatment for it, reported it on separation, and/or for it to have been noted on evaluation for separation purposes in September 1972.  

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record noted above in which he had normal sinuses upon examination in 1972, with no supporting evidence of sinus complaints for more than two years thereafter.  

There is no competent credible evidence that the Veteran has a sinus disability causally related to, or aggravated by, service, to include possible asbestos exposure.   While the Veteran is competent to report symptoms such as a stuffed nose, difficulty breathing, and a headache, any contention as to such symptoms during active service or since service lacks probative value given the records noted above.  

Service connection is not warranted.

Left Foot Disability (residual of a burn)

The Veteran avers that his left foot was severely burned/scalded by boiling water which entered his shoe while he was working on a mess deck between November 1971 and November 1972 while aboard the USS Saratoga.  He contends that he was treated on the ship for severe burns and had to wear shower shoes for some time (see March 2011 VA Form 21-4138 and May 2014 VA Form 9).  As noted above, an essential element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this element has not been met. 

The Veteran's STRs are negative for any complaints of the left foot.  Notably, the Veteran served in the reserves for more than a decade after separation from active service, and his numerous Reports of Medical Examination are negative for a left foot abnormality (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  Of note is the fact that many of them reflect a right foot laceration/cut/scar of one inch or less in size; thus, it is evident that the examiner(s) did indeed look at the Veteran's foot/feet.  If the Veteran had a left foot residual of a burn, it seems entirely likely that it would have been noted in the records.  

In addition, the Veteran's Reports of Medical History reflect that he denied foot trouble (e.g. see Reports dated in February 1975, March 1978, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  If the Veteran had left foot problems, it seems entirely reasonable that he would have reported such rather than specifically deny foot trouble.

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record noted above in which he had normal feet upon examination and he denied relevant symptomatology.  

The earliest clinical evidence of a complaint of the feet is not until more than four decades after separation from active service and does not reflect residuals of a hot water or burn injury.  2003 records for the Veteran's back reflect reports of numbness in the feet.  A March 2006 Lumbar Spine record reflects that the Veteran also reported left leg pain for two years in duration, and left foot numbness.  A June 2007 Lumbar Spine record reflects that the Veteran also reported left leg pain for four years in duration, and left foot numbness.  A September 2009 Neurology Consultants of Montgomery, P.C. record reflects that the Veteran reported "numbness in both feet" although the Veteran was hesitant to use the term "numbness" and stated it felt almost like they were asleep or like a "squeezing".  It was noted to be intermittent, absolutely without pain, and to have been present for "a couple of months", or since 2009.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the records reference a specific injury to the left foot.  A June 2010 record reflects that the Veteran was seen as a follow-up to his numbness/pain in the feet complaint; it is also negative for complaints since service, a burn or other injury in service, or residuals of a scalding water injury.

The Board finds that if the Veteran had injured his foot in service, and/or had symptoms since then, it would have been reasonable for him to have reported it when seeking treatment.  

There is no competent credible evidence that the Veteran has a left foot disability as a result of a burn/scalding incident in service.  Moreover, there are no records contemporaneous to service which support the Veteran's assertion of any such incident.  Assuming arguendo that the Veteran had been exposed to scalding water, there is no competent credible evidence of residuals of such; no clinician has found that the Veteran's complaint of bilateral foot numbness is as likely as not related to a scalding water injury to the left foot in service.  While the Veteran is competent to report an incident with hot water, his contention as to severe burns in service lacks probative value given the records noted above, and the lack of clinical records reflecting residuals of a scalding water injury.  

Service connection is not warranted. 

Hemorrhoids

The Veteran contends that he has had hemorrhoids since October 1972.  The Veteran is competent to report an observation such as blood or pain; however, the Board finds that any contention by the Veteran as to hemorrhoids since service lacks credibility.  The Veteran's STRs are negative for complaints of hemorrhoids.  In addition, his numerous Reports of Medical Examination are negative for anus or rectum abnormality (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  

Moreover, the Veteran's Reports of Medical History reflect that he denied piles or rectal disease (e.g. see Reports dated in February 1975, March 1978, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  If the Veteran had hemorrhoids since 1972, it seems entirely reasonable that he would have reported such rather than specifically deny trouble. 

The private clinical records are also negative for hemorrhoids since service or due to service.  

A February 2010 record (Dr. B. Smith) notes that the Veteran had rectal irritation and an assessment of pruritus was made.  A November 2010 record reflects that the Veteran still had a fissure rectally; this is more than three decades after separation from active service and more than a decade after separation from Reserve service.  .

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the evidence of record noted above.  

There is not competent credible evidence that the Veteran has hemorrhoids causally related to, or aggravated by, service.  Any clinical opinion based on the Veteran's unsupported self-reported history of hemorrhoids since service lacks probative value.  While the Veteran is competent to report some hemorrhoid symptoms the Board finds that STRs are more probative than his statements made decades after service and made for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991). 

Service connection is not warranted.

Low Back disability

The Veteran contends that he has a low back disability which began in October 1972 and is due to, at least in part, to falling down "ladders a number of times" while aboard a ship.  The Veteran has been diagnosed with a herniated nucleus pulpous, degenerative disc disease, and stenosis.  The earliest clinical records which reflect low back pain are from 2003, which is more than three decades after separation from active service. 

A March 2003 record reflects that the Veteran complained of lower back pain and numbness in the toes occasionally.  He reported that he had had the symptoms for two years.  When questioned as to whether he had ever had this condition before, he reported "yes" and stated "on and off over a period of last few years - especially after lifting".  An April 2003 record reflects that the Veteran had leg complaints.  It was noted that two to three months earlier, he had fallen and landed on his "butt".

The Board finds that if the Veteran had had pain since service, he would have reported such and it reasonably would have been noted in the record.  The Board also finds that a "few years" is not synonymous or even close to thirty years, the approximate amount of time since separation from active service.  Moreover, the record is negative for reports of an accident causing the injury during active service, or during a period of Reserve service.

In addition, a March 2006 lumbar spine record reflects that the Veteran reported low back pain for three years, which is consistent with the earliest treatment records noting an onset much later than active service.  A June 2007 Lumbar Spine record reflects that the Veteran reported low back pain for two years due to a fall of a porch onto cement (or in approximately 2005).  He also reported that he had had the condition before and that it had been "on going for about four years" (or since approximately 2003).

A September 2009 Neurology Consultants of Montgomery, P.C. record reflects as follows "three years ago [the Veteran] fell of a porch and hit his head, and he wonders if he hurt his back at that time.  He had one other fall, and both times had some mild back pain."  A MRI/MRA pre-certification request form reflects that the Veteran complained of low back pain, leg pain bilaterally, tingling and numbness sin both feet.  The duration of the complaints was noted to be six months. 

The Veteran's STRs are negative for complaints of, or treatment for, the back.  In addition, his numerous Reports of Medical Examination are negative for a spine abnormality upon physical examination (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  

Moreover, the Veteran's Reports of Medical History reflect that he denied recurrent back pain (e.g. see Reports dated in February 1975, March 1978, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  If the Veteran had back complaints since 1972, it seems entirely reasonable that he would have reported such rather than specifically deny trouble on several occasions.

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record noted above.  

There is no competent credible evidence that the Veteran has a low back disability causally related to, or aggravated by, service.  Any clinical opinion based on the Veteran's unsupported self-reported history of chronic pain since service lacks probative value.  While the Veteran is competent to report incidents of falling from ladders, the Board finds that STRs are more probative than his statements made decades after service and made for compensation purposes with regard to sustaining an injury.  In addition, as noted above, when seeking treatment for his low back, the Veteran asserted an onset date much later than service.  

Service connection is not warranted. 

A disability manifested by bilateral leg numbness, to include sciatica

The Veteran filed a claim for service connection for bilateral leg numbness but did not allege in his VA Form 21-4138 or his VA Form 9 how any such disability was casually related to service.

As noted above, a March 2003 record reflects that the Veteran complained of lower back pain and numbness in the toes occasionally.  He reported that he had had the symptoms for two years, or since approximately 2001.  When questioned as to whether he had ever had this condition before, he reported "yes" and stated "on and off over a period of last few years - especially after lifting."

A March 2009 record reflects that the Veteran had pain in his hip and down into his leg, to include foot numbness.  He reported having had the symptoms for three weeks and that it was due to a car accident three weeks earlier.  He also reported that he had had the condition before, and listed that date as three years earlier, or in approximately 2006. 

A September 2009 Neurology Consultations of Montgomery, P.C. record reflects that the Veteran has "very very subtle symptoms" and the clinician suspected a small fiber neuropathy.  The report is negative for any indication that it was due to service.

A 1969 Report of Medical History for annual reserve purposes (prior to active service) reflects that the Veteran reported that he had previously had depression or excessive worry.  The physician's summary and elaboration of all pertinent data reflects that the Veteran reported that he worries about things that he cannot help, that he has nervousness or pains in the legs and that he has been treated by Dr. Golden, in Brundidge Alabama.  Again, this was prior to active service.

STRs in January and February 1970 prior to active service note that the Veteran stated that occasionally at night, he gets numb all over and he "knows that if he doesn't wiggle his toe he would become paralyzed."  A re-check reflects that the Veteran reported a nerve problem and had been prescribed a tranquilizer.  He also had been having stomach difficulties since he had been home three months earlier and for which he took Maalox.  The Veteran reported that he suffered from a nervous/circulatory disease for which he took medication "or his circulation would stop".  The medicine was Equagesic.  Again, these STRs were prior to active duty and note an onset which was not during Active Duty for Training (ACDUTRA) or inactive duty training (INACDUTRA).

The Veteran's active duty STRs are negative for complaints of, or treatment for, numbness of the lower extremities.  

The Veteran's numerous Reports of Medical Examination are negative for a lower extremity, or neurologic abnormality (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  Moreover, the Veteran's Reports of Medical History reflect that when he reported having had paralysis, it was noted to be due to a childhood incident of infantile polio (e.g. see April 1969 report).  

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record noted above.  

There is no competent credible evidence that the Veteran has a disability manifested by lower extremity symptoms such as numbness  causally related to, or aggravated by, service.  Any clinical opinion based on the Veteran's unsupported self-reported history of chronic symptoms since service lacks probative value.  The Board finds that STRs are more probative than any contention made decades after service and made for compensation purposes.  In addition, as noted above, when seeking treatment for his numbness, the Veteran asserted an onset date much later than service.  

The records indicate that the Veteran may have a current disability manifested by leg numbness due to neuropathy.  They do not support a finding that it is as likely as not due to, or aggravated by, service. 

In addition, as the Veteran is not in receipt of service connection for a back disability, any secondary disability (e.g. sciatica) does not warrant service connection. 

A thyroid disability to include hypothyroidism

The Veteran has been diagnosed with hypothyroidism.  He contends that it "was not uncommon for the avgas to get mixed into our water supply aboard the ship.  I think that drinking the avgas mixed in with water has contributed to my thyroid disorder."  His representative argued that the Veteran was likely exposed to toxic chemicals known to affect the thyroid when he took required fire-fighting training during service.  

The Board notes that there is not competent credible evidence of record to support the Veteran's contention that aviation gasoline (Avgas) was commonly mixed into his ship's drinking water.  Moreover, and more importantly, there is not competent credible evidence of record that it is as likely as not that the Veteran's hypothyroidism was caused by Avgas.  The Board has also considered the representative's argument about toxic chemicals that can cause thyroid cancer as "sound medical principles found in medical treatises" can be competent evidence but finds they are not sufficient to support this claim.  See 38 C.F.R. 3.159(a)(1).  The referenced study discusses cancer diagnoses; this Veteran is not diagnosed with thyroid cancer, but hypothyroidism.  

The Veteran's STRs are negative for complaints of, or treatment for, the thyroid.  In addition, his numerous Reports of Medical Examination are negative for an endocrine abnormality (e.g. see Reports dated in September 1972, February 1975, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  

Moreover, the Veteran's Reports of Medical History reflect that he denied thyroid trouble or possible symptoms of such (e.g. see Reports dated in February 1975, March 1978, January 1979, May 1980, May 1981, February 1983, February 1985, February 1986, February 1987, and April 1988).  

The earliest clinical evidence of hypothyroidism is not for several decades after separation from service (i.e. see September 2009 record).  As noted above, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Moreover, the records do not support possible symptoms such as fatigue, dry skin, and muscle weakness, since active service or a period of Reserve Service.  Notably, the Veteran stated on numerous military reports that he was in good condition or had no problems. 

There is no competent credible evidence that the Veteran has a thyroid disability which is causally related to, or aggravated by, service.  Any clinical opinion based on the Veteran's unsupported self-reported history of chronic symptoms since service lacks probative value.  

Conclusion

The STRs and the clinical records made when the Veteran initially sought treatment for the claimed disabilities are against a finding that service connection is warranted.  In addition, the records indicate that the Veteran's disabilities, for which he has a diagnosis, manifested many decades after active service, and more than a decade after Reserve service.  The most probative evidence of record is against a finding that he has a disability which was casually related to, or aggravated by, service, to include periods of active service, ACDTURA, or INACDUTRA.  The STRs reflect numerous occasions wherein the Veteran certified that he had not had a significant change in his physical condition since his last physical and did not have any physical defect which would preclude his reasonable performance of training duty.  He also was examined and found physically qualified for ACDUTRA and/or release from ACDUTRA on several occasions.

The Board acknowledges that the Veteran is competent to describe many of his claimed symptoms even though the symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify the claimed disabilities, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b).  There is not continuity of symptomatology after service to support the Veteran's claims.  As explained above, his contentions as to symptoms since service lack credibility. In making such a credibility finding, the Board is not finding that the Veteran had an intent to deceive.  Rather, the Veteran may be mistaken in his recollections due to the fallibility of human memory for events that have occurred.

In addition, the claimed disabilities of hearing loss, the endocrine system, arthritis, and an organic disease of the nervous system, did not manifest to a compensable degree within one year of service. 38 C.F.R. § 3.309 (a).

Moreover, there is not competent evidence that the Veteran was exposed to an herbicide agent and that he has a disability for which service connection is warranted on a presumptive basis under 38 C.F.R. § 3.309(e).

The Board finds, as discussed above, that the preponderance of the evidence is against the claims; thus, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for sinusitis, to include as due to asbestos exposure is denied. 

Entitlement to service connection for residuals of a left foot burn/scalding injury is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a disability manifested by bilateral leg numbness, to include sciatica is denied.

Entitlement to service connection for a thyroid disability to include hypothyroidism is denied.


REMAND

In 2010, the Veteran filed a claim for service connection for PTSD and anxiety.  In a December 2011 examination report, the examiner found that the Veteran did not have a diagnosis of an acquired psychiatric disability which conformed to the DSM-IV.  The Veteran's claim was denied by the RO in a December 2011 rating decision, and certified to the Board on September 2, 2014.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

Thus, the examiner should have considered whether the Veteran met the criteria for an acquired psychiatric disability under DSM 5, and a remand for another examination is warranted.

The Veteran's active duty STRs are negative for symptoms of an acquired psychiatric disability, and he served another year of active duty and more than a decade in the Reserves after his alleged stressor without any complaints.

A 1969 Report of Medical History for annual reserve purposes, prior to active duty, reflects that the Veteran reported that he had previously had depression or excessive worry.  The physician's summary and elaboration of all pertinent data reflects that the Veteran reported that he worries about things that he cannot help, that he has nervousness or pains in the legs, and that he has been treated by Dr. Golden in Brundidge Alabama.

As noted above, STRs from prior to active service in January and February 1970 reflect that the Veteran stated that occasionally at night, he gets numb all over and he "knows that if he doesn't wiggle his toe he would become paralyzed."  A re-check reflects that the Veteran reported a nerve problem and had been prescribed a tranquilizer.  He also reported that he had been having stomach difficulties since he had been home three months earlier and for which he took Maalox.  The Veteran reported that he suffered from a nervous/circulatory disease for which he took medication "or his circulation would stop".  The medicine was Equagesic.  Again, these STRs were prior to active duty and note an onset which was not during Active Duty for Training (ACDUTRA) or inactive duty training (INACDUTRA).

In rendering an opinion, the clinician should only consider a claimed stressor which has been verified.  In his Statement in Support of a claim for service connection for PTSD (VA Form 21-0781), the Veteran contended that while he was serving aboard the USS Saratoga, an engine room explosion occurred on August 15 and again on August 20.  He contends that the ship started to list, took on 40 feet of water, and had to be towed back to Athens Greece for 40 days until repairs could be made.  He did not list any soldiers killed or wounded.  In a March 2011 statement (VA Form 21-4138), he again stated that there had been a main engine room explosion just off the coast of Athens, Greece and the ship began to list and take on water.  He stated that "to me, this was a traumatic experience."  In his May 2014 VA Form 9, he stated that there an engine in the engine room exploded "killing some men in the engine room while taking on 44 feet of water.  This was traumatizing to have shipmates killed." 

The Veteran served aboard the USS Saratoga from March 1971 to September 1972.  Information supplied by the Veteran reflects that the Saratoga operated off the coast of Florida until June 7, then deployed via Scotland and the North Sea until October 31 when she returned to Mayport.  She then sailed from Mayport to Subic Bay from April 1972 and had service in the waters near Vietnam. 

There is no competent credible evidence of record to support the Veteran's assertion that shipmates were killed aboard the USS Saratoga during his tour.  In support of his claim, he submitted information from a website www. Navysite.  The information reflects that individuals were killed aboard the USS Saratoga in January 1961, August 1963, and October 1972.  The Veteran was not serving aboard the USS Saratoga during those times.  The information also reflects that in August 1971, there were two incidents of flooding in an engine room; the report is negative for any explosions. Explosions/fires were noted in May 1960, January 1961, October 1972, September 1973, August 1977, and October 1980; however, the Veteran did not serve aboard the USS Saratoga during those times.  In October 1972, there was a fire in the boiler room and three crewmen were killed; however, the Veteran was no longer serving aboard the USS Saratoga.  The only incident that appears to have occurred during the Veteran's time was that the engine room flooded, was repaired, and then almost immediately after repairs were completed, flooded in the same area.  The Veteran did not work in the engine room, and no crewmen were reported to have been injured, lost, or killed and no explosion was noted.  

Based on the foregoing, the Board finds that VA should attempt to obtain deck logs for August 1971 to ascertain the severity and circumstances of the flooding.  In addition, VA should attempt to obtain the Veteran's pre-active duty private clinical records for treatment for "worry" or anxiety.  

Thereafter, the Veteran should be scheduled for an examination.  In rendering an opinion, the clinician should consider the pertinent evidence of record to include: a.) the Veteran's complaint prior to active duty of worrying; b.) only verified stressors; c.) that the Veteran served for more than decade after active duty and his Reports of history reflect that he denied depression or worry; d.) the 2011 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all mental health records for the Veteran, to include private treatment records for Dr. Golden in Brundidge Alabama (as noted in the Veteran's reserve 1969 Report of History).

2.  Attempt to obtain deck logs and/or other pertinent evidence with regard to flooding of an engine room on the USS Saratoga in August 1972.  The RO should, if reasonably possible, determine whether there were any explosions or deaths aboard ship at that time. 

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disability under DSM 5 which is as likely as not causally related to, or was aggravated by, active service.

The clinician should consider the pertinent evidence of record to include: a.) the Veteran's pre-active duty STRs which reflect that in 1969 and 1970, he reported having been treated for nerves and worry (see 1969 Report of Medical History, and January and February 1970 STRs); b.) that the Veteran served in the Reserves for approximately 18 years after separation from service with no complaints of an acquired psychiatric disability and that the Veteran denied worry and/or depression on numerous Reports of Medical History; c.) the earliest post service clinical evidence of complaints of a psychiatric disability; and d.) the 2011 VA examination report. 

In rendering an opinion, the clinician should only consider a claimed stressor which has been verified by the RO, and should not consider any allegations of explosions, injuries, or death, unless verified by the RO.

The clinician should answer the following questions:

a.  Has the Veteran had an acquired psychiatric disability under DSM 5 at any time since December 2010, and if so, what is that diagnosis.

b.  Is it as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  If so, the clinician must state the stressor and/or circumstances forming the basis for the diagnosis and provide an adequate rationale for the opinion  

c.  If the Veteran has had an acquired psychiatric disability under DSM 5 at any time since December 2010, is it clear and unmistakable (obvious, manifest, undebatable) that the Veteran had an acquired psychiatric disability prior to active service?  

	If so, is it clear and unmistakable that the Veteran's acquired psychiatric disability, increased in severity during service?
	
 	If so, is it clear and unmistakable that the Veteran's acquired psychiatric disability increased during service due to the natural progression of the disability.  

4.  Following completion of the above, readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


